The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10750885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed apparatus of claims 1-27 are anticipated and encompassed by the claims of the referenced patent.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    961
    1032
    media_image1.png
    Greyscale




Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Yu  (US Publication no. 20150313026). Yu discloses an apparatus for securely displaying a product (9, figure 6), the apparatus comprising: a post (see illustration above or 8, figure 6); a cradle assembly (2) supported by the post, the cradle assembly (2) comprising a base plate (B, see illustration above) and a plurality of plates (31, figure 1 ) slidably engaged with the base plate (64), each plate of the plurality of plates (P1 and P2 and P3 see illustration above) comprising a bracket arm (BA, see illustration above) to engage the product (9, figure 6); and a lock (L, see illustration above) comprising a push pin (L), the push pin (L) extending through an opening (H) in the base plate (B) and a slot (S1 or S3) in a first plate (P1 or P3) of the plurality of plates when the lock (L) resides in a locked state (figure 1).  
Regarding claim 2, the apparatus of claim 1, Yu discloses wherein the lock (L) fastens the first plate (P1) of the plurality of plates to the base plate (B, figure 1). 
Regarding claim 3, the apparatus of claim 1, Yu discloses wherein the slot (S1) is notched (N, see illustration above) to define a plurality of discrete positions for the first plate.   
Regarding claim 4, the apparatus of claim 1, Yu discloses wherein the first plate (P1) is configured to engage a top side edge of the product (9, figure 6).  
Regarding claim 5, the apparatus of claim 1, Yu discloses wherein the plurality of plates (P1, P2, and P3) comprise a pair of lateral plates (P1 and P2) that slide along a first lateral axis relative to one another to adjust a first dimension of the cradle assembly.  
	Regarding claim 8, the apparatus of claim 5, Yu discloses wherein the first plate (P3) of the plurality of plates slides along a second lateral axis transverse to the first lateral axis to adjust a second lateral dimension of the cradle assembly.  

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skilliter, Jr. et al  (US Patent no. 9,161,466 herein referred to as Skilliter). Skilliter discloses an apparatus for securely displaying a product (28), the apparatus comprising: a post (17); a cradle assembly (24) supported by the post, the cradle assembly comprising a base plate (64, figure 5) and a plurality of plates (36 and 39, figure 5) slidably engaged with the base plate (64), each plate of the plurality of plates comprising a bracket arm (38 and 41) to engage the product (28); and a lock (70) comprising a push pin (70), the push pin (70) extending through an opening (66) in the base plate (64) and a slot (37) in a first plate (36) of the plurality of plates when the lock resides in a locked state.  
Regarding claim 2, the apparatus of claim 1, Skilliter discloses wherein the lock (70) fastens the first plate (36) of the plurality of plates to the base plate (64).  
Regarding claim 4, the apparatus of claim 1, skilliter discloses wherein the first plate (36) is configured to engage a top side edge of the product (28, figure 1).  
Regarding claim 5, the apparatus of claim 1, Skilliter discloses wherein the plurality of plates (36 and 39) comprise a pair of lateral plates (36 and 39) that slide along a first lateral axis relative to one another to adjust a first dimension of the cradle assembly.  
Regarding claim 6, the apparatus of claim 5, Skilliter discloses wherein each lateral plate of the pair of lateral plates (36 and 39) comprises a slot (37 and 40) oriented along the first lateral axis in which a screw (70) is disposed to fasten the lateral plate to the base plate (64).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu  (US Publication no. 20150313026) in view of Galant (US Patent no. 9,936,823). Yu discloses an apparatus for securely displaying a product, the apparatus comprising all the claimed features of applicant’s invention as discussed and illustrated above except for the lock is a barrel lock with a spring-loaded push pin and screw disposed to fasten the lateral plate to the base plate.   Galant’823 teaches in a product securing apparatus with a barrel lock (118) with a spring-loaded push pin (218, figure 14); wherein each lateral plates (140, figure 3) comprising a slot (slot in arms 148) in which a screw (154 and 166) is disposed to fasten the lateral plate to the base plate (150).  It would have been obvious to one of ordinary skilled in the art to have modify the locking arrangement of Yu such that it is a barrel lock with a spring-loaded push pin and screw disposed to fasten the lateral plate to the base plate for a key lockable security apparatus as taught to be desirable by Galant’823.
Claims 11, 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu  (US Publication no. 20150313026). Regarding claim 11, Yu discloses an apparatus for securely displaying a product, the apparatus comprising all the claimed features except for the base plate is welded to the post.  It would have been an obvious matter of design choice to attach the base plate to the post via welding as such method of securement is old and well-known in the bracket connection art.


    PNG
    media_image2.png
    947
    1022
    media_image2.png
    Greyscale


Regarding claim 21, Yu discloses an apparatus for securely displaying a product (9, figure 6), the apparatus comprising: a post (see illustration above or 8, figure 6); a cradle assembly (2) supported by the post, the cradle assembly (2) comprising a base plate (B, see illustration above) and a plurality of plates (P1 and P2, see illustration above ) slidably positioned with respect to the base plate (64), the cradle assembly (2) being configured to securely hold the product (9) in place; a lock mount (LM, see illustration above) attached to the base plate (B); and a lock (L) disposed in the lock mount, the lock comprising a push pin (PP), the lock (L) configured to secure a position of a first plate (P1) of the plurality of plates.
However, Yu does not disclose the lock mount welded to the base plate.  It would have been an obvious matter of design choice to attach the lock mount to the base plate via welding as such method of securement is old and well-known in the bracket connection art.
Regarding claim 22, the apparatus of claim 21, Yu discloses wherein the push pin (PP) extends through an opening (S1) in the first plate (P1) of the plurality of plates when the lock L) resides in a locked state.  
Regarding claim 23, the apparatus of claim 21, Yu discloses wherein the first plate (P1) is positioned to slide between the base plate (B, figure 1) and the lock mount (LM).  
Regarding claim 24, the apparatus of claim 21, Yu discloses wherein the lock (L) secures the position of the first plate (P1) of the plurality of plates with respect to the base plate (B).  
Regarding claim 25, the apparatus of claim 21, Yu discloses wherein the plurality of plates (P1 and P2) comprise a pair of lateral plates (P1 and P2) that slide relative to one another to accommodate a first lateral dimension of the product (9, figure 4).  
Regarding claim 27, the apparatus of claim 25, Yu discloses wherein the plurality of plates comprise another lateral plate (411, figure 2) that slides relative to the pair of lateral plates (P1 and P2 as illustrated above) to accommodate a second lateral dimension of the product.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yu  (US Publication no. 20150313026) in view of Galant (US Patent no. 9,936,823). Yu discloses an apparatus for securely displaying a product, the apparatus comprising all the claimed features of applicant’s invention as discussed and illustrated above except for the lock is a barrel lock with a spring-loaded push pin and screw disposed to fasten the lateral plate to the base plate.   Galant’823 teaches in a product securing apparatus with a barrel lock (118) with a spring-loaded push pin (218, figure 14); wherein each lateral plates (140, figure 3) comprising a slot (slot in arms 148) in which a screw (154 or 166) is disposed to fasten the lateral plate to the base plate (150).  It would have been obvious to one of ordinary skilled in the art to have modify the locking arrangement of Yu such that it is a barrel lock with a spring-loaded push pin and screw disposed to fasten the lateral plate to the base plate for a key lockable security apparatus as taught to be desirable by Galant’823.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate product display stands with sliding plates.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


khc